Citation Nr: 1717374	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from April 2006 to March 2011, including three tours of duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously remanded for additional development in December 2014 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA pursuant to the Board's December 2014 remand order does not adequately address the nature and etiology of the Veteran's claimed disability.  Consequently, although the Board regrets the delay, the Veteran must be afforded a new VA examination in order to ensure there is a complete record on which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

The Veteran is seeking service connection for a sleep disability that is characterized by insomnia and nightmares, which he asserts is connected to his time in service.  Specifically, the Veteran contends that his military duties in Iraq caused him to develop problems sleeping because he never had a consistent sleep schedule, and he states that his sleep problems have continued to manifest ever since.  See May 2012 DRO Hearing Transcript.

The Veteran's service treatment records (STRs) do not reflect a diagnosis or treatment for a sleep disorder, but he did report recurrent sleep trouble on a September 2010 post-deployment health assessment.  Post-service VA treatment records document the Veteran's issues with insomnia and nightmares.  See November 2011 VA History & Physical treatment note.  On page 13 of the Veteran's December 2011 VA DBQ Initial Post-Traumatic Stress Disorder (PTSD) examination, the examiner noted that the Veteran was experiencing much more intense nightmares since leaving service, and commented, "the sleep problem has caused significant distress so meets DSM-IV criteria for Sleep Disorder, Nightmares."  However, the examiner also selected "no" in response to the question, "Does the Veteran have a sleep disorder related to his active military service?"  He added, "The Veteran does not have a DSM-IV psychiatric diagnosis of sleep disorder."

In December 2014, the Board remanded the issue of service connection for a sleep disorder in order to obtain an addendum opinion reconciling the December 2011 PTSD examiner's seemingly contradictory statements.  The examiner was asked to clarify whether the Veteran has a diagnosed sleep disorder and was directed to provide a complete rationale for all opinions and conclusions expressed.  Accordingly, in March 2015, the Veteran was afforded an addendum opinion to the 2011 exam.  The examiner stated that the Veteran does not have a DSM-IV psychiatric diagnosis of sleep disorder, but provided no medical or evidentiary rationale to support his finding.  There is no discussion of the Veteran's lay testimony concerning the etiology of his claimed sleep disorder, nor of the repeatedly documented symptomatology of such.  There is no mention of what might constitute a sleep disorder diagnosis under DSM-IV.  In short, the opinion is simply inadequate for the purpose of rendering a decision on the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA specialist with appropriate expertise for an addendum opinion to determine the nature and etiology of the Veteran's claimed sleep disability.  If the specialist determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following:

a.  Does the Veteran have a currently diagnosed sleep disability?

b.  If the answer to (a) is yes, is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep disability is causally or etiologically related to his period of active military service?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner must identify and explain the medical basis or bases for each opinion, with identification of the evidence of record.  Specific attention is called to the Veteran's December 2011 VA DBQ Initial Post-Traumatic Stress Disorder (PTSD) examination.

The examiner is reminded that the absence of STRs showing in-service evidence of a sleep disability is not fatal to the Veteran's claim for service connection and should assume that the Veteran is credible with regard to his lay testimony concerning the nature and etiology of his sleep problems.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






